Casey, J.
Appeal (transferred to this Court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Owen, J.), entered March 10, *8491992 in Orange County, which granted petitioner’s application pursuant to CPLR 7510 to confirm an arbitration award.
Respondent’s arguments on this appeal are based upon his claim that the parties’ contract, which contained their agreement to arbitrate, was terminated before petitioner demanded arbitration. The claim presents an issue that was for the arbitrator to decide (see, Matter of Schlaifer v Sedlow, 51 NY2d 181, 185) and, therefore, it is not a ground to vacate the award (see, CPLR 7511 [b]).
Mikoll, J. P., Crew III, White and Peters, JJ., concur. Ordered that the order is affirmed, with costs.